Citation Nr: 1104124	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO. 11-00 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than March 24, 2010, for 
a rating of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION

The Veteran served on active duty from March 1964 to December 
1967. Documents received from the Veteran in July 2007 and 
September 2008 state that the Veteran had additional service of 
an unspecified nature in the United States Army National Guard 
from August 1986 to November 2003.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in May 2010 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey. The RO granted an increased rating for bilateral hearing 
loss, from a noncompensable rating to a 10 percent rating, 
effective from March 24, 2010.

Although the RO has construed the Veterans appeal as one for an 
increased rating, it is clear from reading the Veterans notice 
of disagreement and November 2010 substantive appeal that he has 
limited his appeal to an earlier effective date for assignment of 
a 10 percent rating for bilateral hearing loss. This matter was 
addressed, briefly, in the second-to-last paragraph of a November 
2010 statement of the case. As a timely notice of disagreement 
and, after issuance of a statement of the case, a timely 
substantive appeal, were received, the matter is within the 
Boards jurisdiction. See 38 U.S.C.A. §§ 7104, 7105. 

In addition, in correspondence dated in August 2010 and 
December 2010, and as documented in a report of contact 
report dated in September 2010, the Veteran has raised the 
issue of entitlement to an earlier effective date for 
service connection for bilateral hearing loss. The issue 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ). 
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

In a VA Form 9 dated in December 2010, the Veteran requested a 
hearing at a local VA office before a member (Veterans Law Judge) 
of the Board. There is nothing in the record to indicate that the 
requested hearing has been scheduled, or that he has withdrawn 
his request for such a hearing. See 38 C.F.R. § 20.704(b),(e). In 
view of the foregoing, and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO/AMC for the 
following development:

Schedule the Veteran for either a Travel 
Board hearing or videoconference hearing 
(whichever the Veteran elects) at the RO 
before a Veterans Law Judge of the Board, 
in accordance with the docket number of 
this case. 

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate outcome 
of the case. The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





							(CONTINUED ON NEXT PAGE)


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).



